DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction & Status of Claims
This application is in condition for allowance except for the presence of claims 1-7 directed to an invention non-elected without traverse.  Accordingly, claims 1-7 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jongwon Kim on June 17, 2022 .

The application has been amended as follows:

Please amend specification (dated 08/18/2020) as follows.
Page 19 line 2. degradation. The retained austenite phase within the body-centered tetragonal (BCT) martensite phase matrix is maintained at a level of 50 vol. % or less after H-treatment.

Please CANCEL claims 1-7.

Please AMEND claim 8 as follows.
Claim 8 line 15. for 0.5[[-]] to less than 96 hours followed by air cooling as a first step; and



Allowable Subject Matter
Claims 8 and 10 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Instant claims, namely claim 8, require(s) a method for manufacturing a resettable alloy with a specific compositional range for its constituent elements wherein the resettable alloy has a BCT martensite phase matrix and an FCC austenite phase present within the matrix, wherein the method comprises applying a two-step heat treatment to the alloy to form a BCT-FCC dual phase microstructure that is able to undergo metastable reversible phase transformation and optimizing resettability in the alloy through resetting treatment (R-treatment) conducted for 1 minute to 192 hours, wherein the two-step heat treatment comprises: homogenization treatment(H-treatment) conducted at 850-1230° C for 0.5 to less than 96 hours followed by air cooling as the first step; and preferential site segregation treatment (P-treatment) conducted for 0.1 to 192 hours followed by quenching as the second step.
The prior art of record, CN 105925896 A of Liu and its English machine translation (CN’896), teaches a high-strength and high-plasticity hot-rolled steel sheet and its manufacturing method wherein the steel has a structure a lamellar structure between lath-shaped austenite and tempered martensite {abstract, claim 1, [0009]} and further teaches that its steel has a composition “C 0.15-0.3%, Mn 5-6%, N 0.05-0.12%, Si<0.2%, S<0.01%, P<0.01%, Al 0.002-0.04%, the balance is Fe ingredients”. However, the prior art does not teach or suggest all of the limitations required by the instant claims namely that of homogenization treatment(H-treatment) conducted at 850-1230° C for 0.5 to less than 96 hours followed by air cooling, preferential site segregation treatment (P-treatment) conducted for 0.1 to 192 hours followed by quenching and then a resetting treatment (R-treatment) conducted for 1 minute to 192 hours. Therefore, instant claims are distinct from the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030. The examiner can normally be reached M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH HENDRICKS can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733